EXHIBIT 10.2

Execution Version

 

 

FIRST AMENDMENT and

AGREEMENT REGARDING commitment increases

 

THIS FIRST AMENDMENT AND AGREEMENT REGARDING commitment increases (this
“Agreement”) dated as of February 28, 2019, is executed by the Lenders (as
defined below) party hereto, MANUFACTURERS AND TRADERS TRUST COMPANY, as
Administrative Agent (the “Administrative Agent”), BROADSTONE NET LEASE, LLC
(the “Borrower”) and BROADSTONE NET LEASE, INC. (the “Parent”).

 

WHEREAS, the Borrower, the Parent, the financial institutions party thereto (the
“Lenders”), the Administrative Agent and certain other parties have entered into
that certain Revolving Credit and Term Loan Agreement dated as of June 23, 2017
(as increased by that certain Consent and Agreement Regarding Commitment
Increases and Additional Term Loans dated as of November 20, 2017 (“Prior
Increase”), by and among the lenders party thereto, U.S. Bank National
Association, Raymond James Bank, N.A., the Administrative Agent, the Borrower
and the Parent, and as otherwise in effect immediately prior to the
effectiveness of this Agreement, the “Credit Agreement”);

 

WHEREAS, after giving effect to the Prior Increase, the aggregate Revolving
Commitments plus the aggregate outstanding amount of the Term Loans less the
amount of any prepayments of the Term Loans equals $880,000,000;

 

WHERAS, the Borrower has requested that the aggregate amount of the Revolving
Commitments be increased by $175,000,000 such that, after giving effect thereto,
the aggregate Revolving Commitments shall equal $600,000,000 and the aggregate
Revolving Commitments plus the aggregate outstanding amount of the Term Loans
(less the amount of any prepayments of the Term Loans) would equal
$1,055,000,000;

 

WHEREAS, the Lenders party hereto have agreed to provide that certain amendment
set forth herein on the terms and conditions contained herein and, as
applicable, have agreed to increase their Revolving Commitments as set forth on
Schedule I hereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Amendments.  Upon the effectiveness of this Agreement, prior to the
effectiveness of the increase in the Revolving Commitments set forth in Section
2 below, and in reliance on the truth and accuracy of the representations set
forth in Section 4 below, the Credit Agreement is hereby amended by deleting the
number “$1,000,000,000” set forth in the proviso to the first sentence in
Section 2.16 thereof and replacing it with “$1,055,000,000”.  Other than as
expressly set forth herein, nothing contained herein shall in any way (i) waive,
release, modify or limit the Loan Parties’ respective obligations to otherwise
comply with all terms and conditions of any or all of the Credit Agreement and
the other Loan Documents, or (ii) waive, release, modify or limit any or all of
the Administrative Agent’s and/or the Lenders’ respective rights, remedies and
privileges thereunder.

 

Section 2.  Revolving Commitment Increase.  Immediately following the
effectiveness of the amendments set forth in Section 1 above and in reliance on
the truth and accuracy of the representations set forth in Section 4 below: (a)
the Borrower and each Lender increasing its Revolving Commitment on the date
hereof (each an “Increasing Lender”) acknowledges and agrees that the amount of
such Increasing Lender’s Revolving Commitment shall be increased to the amount
set forth for such Increasing Lender on Schedule I as such Increasing Lender’s
“Revolving Commitment Amount” and (b) each Increasing Lender agrees to make the
payments required to be made by such Increasing Lender under Section 2.16 of the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

 

Section 3.  Conditions Precedent.  The effectiveness of this Agreement,
including without limitation, the amendment set forth in Section 1 above and the
increases of the Revolving Commitments under Section 2 above, is subject to
receipt by the Administrative Agent of each of the following, each in form and
substance satisfactory to the Administrative Agent:

 

(a)a counterpart of this Agreement duly executed by the Borrower, the Parent,
the Administrative Agent, each Increasing Lender and the Requisite Lenders;

 

(b)Revolving Notes executed by the Borrower, payable to each Increasing Lender
(other than any such Increasing Lender that has notified the Administrative
Agent that it does not wish to receive a new Revolving Note) in the amount of
such Increasing Lender’s “Revolving Commitment Amount” as set forth on
Schedule I hereto;

 

(c)copies certified by the Secretary or Assistant Secretary of all limited
liability, corporate, partnership or other necessary action taken by the
Borrower, the Parent and any other Guarantor to authorize such increase in the
Revolving Commitments or the guaranty thereof;

 

(d)an opinion of Vaisey Nicholson & Nearpass PLLC, counsel to the Borrower, the
Parent and the other Loan Parties, if any, addressed to the Administrative Agent
and the Lenders and covering the matters reasonably requested by the
Administrative Agent;

 

(e)evidence that all fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and each Increasing Lender have been paid; and

 

(f)such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

 

Section 4.  Representations of Borrower.  The Borrower and the Parent each
represents and warrants that: 

 

(a)(i) this Agreement has been duly authorized by all necessary limited
liability company action of the Borrower and all corporate action of the Parent,
and the Parent has the requisite power and authority to execute and deliver on
behalf of itself and the Borrower this Agreement, (ii) each of the Borrower and
the Parent has the requisite power and authority to perform this Agreement and
the Credit Agreement, as amended by this Agreement, in accordance with their
respective terms, (iii) this Agreement has been duly executed and delivered by
the Borrower and the Parent and each of this Agreement and the Credit Agreement,
as amended by this Agreement, is a legal, valid and binding obligation of the
Borrower and the Parent enforceable against the Borrower and the Parent in
accordance with their respective terms except as (A) the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors
rights generally and (B) the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally;

 

(b)the execution and delivery by the Borrower and the Parent of this Agreement
and the performance by the Borrower and the Parent of this Agreement and the
Credit Agreement, as amended by this Agreement, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approvals or violate any
Applicable Law (including all Environmental Laws) relating to the Parent, the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under (A) the organizational documents of the Parent, the
Borrower or any other Loan Party, or (B) any indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective

 

 

--------------------------------------------------------------------------------

 

properties are bound, except under this clause (B) as could not reasonably be
expected to have a Material Adverse Effect; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Parent, the Borrower or any other Loan Party
other than in favor of the Administrative Agent for its benefit and the benefit
of the Lenders.

 

(c)(i) no Default or Event of Default has occurred and is continuing as of the
effective date of this Agreement and immediately after giving effect to the
amendment set forth herein and the increases in the Revolving Commitments
effected hereby and (ii) the representations and warranties made or deemed made
by the Borrower or any other Loan Party in any Loan Document to which such Loan
Party is a party are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) on the
effective date of this Agreement and immediately after giving effect to the
amendment set forth herein and the increases in the Revolving Commitments
effected hereby except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties are true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement.

 

Section 5.  Reaffirmation.    Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) and agrees that the transactions contemplated
by the Agreement, including without limitation, the increase in the total
Revolving Commitments under the Credit Agreement, shall not in any way affect
the validity and enforceability of the Guaranty, or reduce, impair or discharge
the obligations of such Guarantor thereunder.

 

Section 6. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

Section 7.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement. Signatures hereto delivered by facsimile transmission, emailed
.pdf file or other similar forms of electronic transmission shall be deemed
original signatures, which hereby may be relied upon by all parties and shall be
binding on the respective signor.

 

Section 8.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 9.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by each of the Increasing
Lenders, the Administrative Agent, the Requisite Lenders and the Borrower.

 

Section 12.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the other agreements and documents executed and delivered in connection
herewith.

 

Section 13.  Benefits.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

 

 

--------------------------------------------------------------------------------

 

Section 14.  Effects.  On and after the effectiveness of this Agreement, this
Agreement shall constitute a Loan Document.  Except as expressly herein amended,
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The amendments contained herein shall be deemed
to have prospective application only from the date this Agreement becomes
effective. The Credit Agreement, as herein amended, is hereby ratified and
confirmed in all respects.

 

Section 15.  Definitions.  Capitalized terms not otherwise defined herein are
used herein with the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Pages]


 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment and
Agreement Regarding Commitment Increases to be executed as of the date first
above written.

 

 

THE BORROWER:

 

 

 

 

 

BROADSTONE NET LEASE, LLC

 

 

 

By:  Broadstone Net Lease, Inc., Managing Member

 

 

 

 

By:

/s/ Ryan M. Albano

 

 

Name:Ryan M. Albano

 

 

Title: Chief Financial Officer

 

 

 

 

THE PARENT AND A GUARANTOR:

 

 

 

 

BROADSTONE NET LEASE, INC.

 

 

 

 

By:

/s/ Ryan M. Albano

 

 

Name:  Ryan M. Albano

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



 

 

--------------------------------------------------------------------------------

 

 

THE ADMINISTRATIVE AGENT AND THE LENDERS

(including Increasing Lenders):

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent, a Lender and
an Increasing Lender

 

 

 

By:

/s/ Lisa Plescia

 

 

Name:  Lisa Plescia

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a

 

Lender and an Increasing Lender

 

 

 

 

 

By:

/s/ Matthew Kuhn

 

 

Name:  Matthew Kuhn

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

BANK OF MONTREAL, as a Lender and an Increasing Lender

 

 

 

By:

/s/ Aaron Lanski

 

 

Name:  Aaron Lanski

 

 

Title:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

J.P.MORGAN CHASE BANK, N.A., as a Lender and an

 

Increasing Lender

 

 

 

 

 

By:

/s/ Austin Lotito

 

 

Name:  Austin Lotito

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

SUNTRUST BANK, as a Lender and an Increasing Lender

 

 

 

By:

/s/ Nick Preston

 

 

Name:  Nick Preston

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

 

 



[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

 

REGIONS BANK, as a Lender and an Increasing Lender

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name:  T. Barrett Vawter

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]


[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Ashish Tandon

 

 

Name:  Ashish Tandon

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]


[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

By:

/s/ Brad Bowen

 

 

Name:  Brad Bowen

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Mitchell Vega

 

 

Name:  Mitchell Vega

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Thomas C. Owens

 

 

Name:  Thomas C. Owens

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Kimberly Gill

 

 

Name:  Kimberly Gill

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 



 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

By:

  /s/ Matt Stein

 

 

Name:  Matt Stein

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment and Agreement Regarding Commitment Increases

for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Revolving Commitments

 

Lender

Revolving Commitment Amount

Manufacturers and Traders Trust Company

$72,636,363.64

Wells Fargo Bank, National Association

$92,522,727.26

Bank of Montreal

$72,636,363.64

J.P. Morgan Chase Bank, N.A.

$108,431,818.18

SunTrust Bank

$69,886,363.64

Regions Bank

$69,886,363.64

Capital One, National Association

$50,000,000.00

Branch Banking and Trust Company

$17,000,000.00

Associated Bank, N.A.

$15,000,000.00

First Tennessee Bank National Association

$7,000,000.00

U.S. Bank National Association

$25,000,000.00

Total:

$600,000,000.00

 

 